Citation Nr: 0033002	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for serous retinopathy of 
the right eye as secondary to service-connected hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran has withdrawn his request for a personal hearing 
before the Board in connection with his appeal.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2000).

The Board remanded the case in September 1998 for additional 
development to include obtaining a copy of a fluorescein 
angiogram, which was referred to in a treatment record but 
was not available for review in the claims file, and advising 
the veteran of the need for evidence which tends to link his 
serous retinopathy to hypertension.  The RO attempted the 
requested development and returned the claims file to the 
Board.  For the reasons stated below, the Board has 
determined that another remand is necessary.


REMAND

The veteran contends that his service-connected hypertension 
has resulted in a right eye disorder which has been diagnosed 
as serous retinopathy.  The RO has scheduled the veteran for 
examination by specialists on more than one occasion.  When 
the veteran was examined in November 1996 the examiner 
commented that serous retinopathy is generally not associated 
with hypertension.  In April 2000, a specialist offered his 
opinion, based on review of published literature, that the 
veteran's serous retinopathy is not proximally due to or the 
result of his service-connected hypertension.

In a statement dated in November 2000, the veteran's 
representative cited Allen v. Brown, 7 Vet. App. 493 (1995), 
pursuant to which VA may be required to inquire into the 
question of whether the serous retinopathy of the veteran's 
right eye was aggravated (permanently increased in severity) 
as a result of service-connected disability (or treatment 
therefor), even if the eye disorder itself manifested from 
causes not related to service-connected disability.  It is 
not clear that any opinion on file has been rendered as to 
this theory of entitlement.

A July 1996 VA treatment record included an assessment of 
central serous retinopathy clinically and by fluorescein 
angiogram.  Additionally, in a July 1996 statement, the 
veteran indicated that he had undergone a fluorescein 
angiogram at the Portland VAMC and he had been told that his 
loss of vision was due to serous retinopathy which was due to 
his hypertension.  Accordingly, in the September 1998 remand, 
the Board requested that the RO obtain a copy of the subject 
fluorescein angiogram report from the Portland VAMC.

Review of the claims file reflects that the RO made numerous 
requests to the Portland VAMC for the fluorescein angiogram 
report and, being unable to locate such a report, obtained 
the veteran's original medical treatment file from the 
Portland VAMC.  Similarly, examination of the veteran's 
original medical treatment file reflects that the fluorescein 
angiogram report is not available for review.  However, these 
records confirm that on June 17, 1996, the veteran was seen 
in the Emergency Room when he lost part of his vision in the 
right eye.  On that same day he was then seen in the Eye 
Clinic by Dr. Myer and underwent fluorescein angiogram.  
Thus, the fluorescein angiogram was done on June 17, 1996, 
rather than in July 1996 as the request for records from the 
RO indicated.

Additionally, VA outpatient treatment records obtained 
subsequent to the September 1998 remand by the Board reflect 
that the veteran has been in receipt of treatment from a 
private family physician.  Records of such treatment have not 
been obtained and there is no evidence to suggest that the RO 
has requested copies of such records.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The Board notes that additional evidence/argument is 
contained in the claims folder which has not been subject to 
initial consideration by the RO in accordance with C.F.R. § 
20.1304(c) (2000).  In light of this remand, this evidence 
should be considered by the RO upon readjudication of this 
claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should request the veteran to 
provide any additional VA or private 
treatment records that he may possess.  
The RO should also request the veteran 
to provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim, including treatment for 
hypertension.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  

2. The RO should make another attempt to 
secure the report of the fluorescein 
angiogram which was done on June 17, 
1996, through official channels.  The 
RO should request that the respondent 
state in writing whether it has 
searched all applicable secondary 
sources, including the Eye Clinic at 
the Portland VAMC, for such records.  
In the event that the records are 
unavailable, this should be noted in 
writing in the claims folder.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  The RO should address the 
assertion that the serous retinopathy 
of the veteran's right eye was 
aggravated by the service-connected 
hypertension, see Allen, supra, and 
determine whether additional 
development is required as to this 
matter.  The RO should also ensure 
that the new notification requirements 
and development procedures contained 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 and 00-92, as well 
as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
should also be considered.  If any 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with another SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


